This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CHER BAILEY and
 3 KEVIN BAILEY, a
 4 married couple,

 5          Plaintiffs-Appellants,

 6 v.                                                                                   No. 35,372

 7   ROBERT BRAISER and
 8   LINDA BRAISER, a married
 9   couple, LEO J. ANDAVAZO, a
10   single man, BETTY B. GARCIA,
11   a single woman, JOHN DOE, an
12   unidentified man, and SCHWAN’S
13   HOME SERVICES INC., a
14   Minnesota corporation registered
15   to do business in New Mexico,

16          Defendants-Appellees.

17 APPEAL FROM THE DISTRICT COURT OF GRANT COUNTY
18 Johns. C. ROBINSON, District Judge

19 Law Offices of John Warner Widell
20 John Warner Widell
21 Santa Fe, NM

22 for Appellants

23 Lopez, Dietzel & Perkins PC
24 William John Perkins
 1 Silver City, NM

 2 for Appellees Robert and Linda Braisier


 3 McCoy Leavitt Laskey, LLC
 4 H. Brook Laskey
 5 Albuquerque

 6 for Appellee Schwan’s Home Service Inc.

 7 Leo J. Andavazo
 8 Mimbres, NM

 9 Pro Se Appellee

10 Betty B. Garcia
11 Mimbres, NM

12 Pro Se Appellee

13                            MEMORANDUM OPINION

14 VIGIL, Judge.

15   {1}   Cher and Kevin Bailey (Appellants) appealed from the district court’s summary

16 judgment order. This Court’s first calendar notice proposed to summarily affirm. After

17 Appellants filed a memorandum in opposition to the first calendar notice, it became

18 apparent that there was no final order from which to appeal, as a motion for

19 reconsideration was filed below after the notice of appeal, but within the time for

20 filing a motion to reconsider. [1st MIO 12-13; RP 283, 293, 295] It did not appear

21 from the record that the motion had been expressly ruled upon by the district court,


                                             2
 1 so this Court’s second calendar notice proposed to dismiss the appeal for lack of a

 2 final order. Appellants filed a second memorandum in opposition essentially

 3 requesting that we defer acting on the appeal until the district court holds a hearing on

 4 their motion for reconsideration and enters a ruling. [2nd MIO 2-3] It appears from the

 5 record below that no such hearing has occurred, nor is there any way to determine

 6 when a hearing will be scheduled and a final decision entered. For this reason, and

 7 those stated in the second calendar notice, we dismiss the appeal. Appellants can

 8 appeal again, if necessary, following entry of the district court’s decision.

 9   {2}   IT IS SO ORDERED.


10                                          _________________________________
11                                          MICHAEL E. VIGIL, Judge


12 WE CONCUR:


13 ___________________________
14 M. MONICA ZAMORA, Judge


15 ___________________________
16 HENRY M. BOHNHOFF, Judge




                                               3